               Case 1:20-cv-06727 Document 1 Filed 08/21/20 Page 1 of 13




D. Maimon Kirschenbaum
JOSEPH & KIRSCHENBAUM LLP
32 Broadway, Suite 601
New York, NY 10004
(212) 688-5640
(212) 688-2548 (fax)

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
JEFFREY M. GOLDMAN,

                 Plaintiff,
                                                           COMPLAINT
                       v.
                                                           DEMAND FOR JURY TRIAL
SOL GOLDMAN INVESTMENTS LLC,
SOLIL MANAGEMENT, LLC and JANE
H. GOLDMAN,

                   Defendants.
-------------------------------------------------------x




        Plaintiff Jeffrey M. Goldman alleges as follows:

                                              INTRODUCTION

        1.       Plaintiff Jeffrey M. Goldman dutifully served Solil Management, LLC; Sol

Goldman Investment LLC; and the whims of Jane H. Goldman for nearly 20 years.

        2.       At 69 years old, Plaintiff Goldman was one of Defendants’ most successful

attorneys on a team that represents Defendants in many hundreds of housing court cases each

year.

        3.       When Covid-19 shut down the courthouses, and most of New York City, Plaintiff

Goldman continued working from home and advocating for Defendants.
             Case 1:20-cv-06727 Document 1 Filed 08/21/20 Page 2 of 13




        4.     But when Plaintiff Goldman informed Defendants that his underlying health

conditions made returning to the office potentially life-threatening, Defendants terminated him

for his age and perceived disability.

        5.     Defendants terminated Plaintiff Goldman for not being able to physically appear

in court at a time when all housing court appearances were being conducted remotely anyway.

To date, all housing court proceedings continue to be held remotely.

        6.     After two decades of dedicated service, Defendants left Plaintiff Goldman,

without a job and without health insurance at nearly 70 years old in the midst of a deadly

pandemic.

                                 JURISDICTION AND VENUE

        7.     Plaintiff Jeffrey M. Goldman brings this action against Defendant Sol Goldman

Investment LLC, Solil Management LLC, and Defendant Jane H. Goldman, alleging claims of

discrimination in violation of the New York State Human Rights Law (“NYSHRL”), N.Y. Exec.

Law §§ 290, et seq. and the New York City Human Rights Law (“NYCHRL”), N.Y. Admin.

Code §§8-101 et seq.

        8.     This Court has diversity jurisdiction over Plaintiff’s claims under 28 U.S.C. §

1332, as Plaintiff is a resident of New Jersey and Defendants are residents of New York, and the

value of Plaintiff’s claims exceeds $75,000.

        9.     Venue is proper in this District because Defendants conduct business in this

District, and the acts and/or omissions giving rise to the claims herein alleged took place in this

District.

                                         THE PARTIES




                                                2
             Case 1:20-cv-06727 Document 1 Filed 08/21/20 Page 3 of 13




       10.    Defendant Sol Goldman Investments LLC (“Defendant SGI” or “SGI”) is a New

York limited liability company with a place of business at 1185 6th Avenue, New York, New

York. Upon information and belief, Defendant SGI makes all business decisions for a network of

corporations that own real estate throughout New York City.

       11.    Defendant Solil Management LLC (“Defendant Solil”) is a New York limited

liability company with a place of business at 1185 6th Avenue, New York, New York. Upon

information and belief, Defendant Solil primarily manages payroll for Defendant SGI’s

employees.

       12.    Defendant SGI and Defendant Solil, collectively, referred to herein as the

“Corporate Defendants.”

       13.    Jane H. Goldman (“Defendant Jane Goldman”) is an individual co-owner and

operator of Defendant SGI and Defendant Solil. Defendant Jane Goldman, along with Allen H.

Goldman, personally controls the day-to-day business of the Corporate Defendants. Defendant

Jane Goldman controls when, where and how work is done for the Corporate Defendants and has

the power to hire and fire employees of the Corporate Defendants. Defendant Jane Goldman is a

resident of New York.

       14.    Plaintiff Jeff Goldman (“Plaintiff Goldman” or “Plaintiff”) resides in Paramus,

New Jersey and was an employee of Defendants from June of 2000 until his wrongful

termination on June 24, 2020.

                                            FACTS

       15.    Since June of 2000, Plaintiff Goldman worked for Defendants as an attorney

advocating the claims of Defendants in connection with Defendants’ hundreds of commercial

and residential real estate properties throughout New York City.




                                               3
              Case 1:20-cv-06727 Document 1 Filed 08/21/20 Page 4 of 13




       16.     Plaintiff Goldman served as one of Defendants’ in-house attorneys under the

supervision of Defendant Jane Goldman and Defendants’ General Counsel, Judith M. Brener.

       17.      Plaintiff Goldman’s responsibilities included representing Defendants in a wide

array of legal contexts. He advocated for Defendants as petitioners in housing court proceedings

involving nonpayment of rent, “use and occupancy” claims, and holdover proceedings in rent-

regulated and free market properties. He defended Defendants in proceedings commenced

against them by the City of New York or individual tenants in connection with the conditions in

Defendants’ properties. In addition, Plaintiff represented Defendants in Criminal Court

proceedings with respect to New York City building and fire codes. Further, Plaintiff represented

Defendants in administrative, civil, and appellate proceedings.

       18.     Throughout Plaintiff’s tenure, he recovered hundreds of apartments from tenants,

which enabled Defendants to dramatically increase the rents that they collected for those

properties.

       19.     During Plaintiff Goldman’s lengthy tenure with Defendants, he was one of

Defendants’ most successful and versatile in-house attorneys. However, Plaintiff Goldman’s

successes in court could not overcome the blatant bias Defendants’ have for individuals with

disabilities and older employees.

       20.     In early March, the novel coronavirus disease, referred to as “Covid-19,” began to

wreak havoc on New York City.

       21.     On or about March 9, 2020, Defendants recommended certain safety restrictions

for its employees in response to the risks posed by the swift spread of Covid-19.




                                                4
                 Case 1:20-cv-06727 Document 1 Filed 08/21/20 Page 5 of 13




           22.    Beginning March 17, 2020, Defendants instructed Plaintiff, and the rest of

Defendants’ legal staff, to work from home. Unbeknownst to Plaintiff, an individual in his

building had already tested positive for Covid-19 as of March 10, 2020.

           23.    Defendants provided Plaintiff with a computer, and Plaintiff Goldman continued

to fulfill all of his duties from home.

           24.    Within a week of Plaintiff starting to work from home, the New York State Court

Unified Court System shut down nearly all in-person functions as a result of Covid-19. And, by

April of 2020, the New York State Court Unified Court System made almost all of its functions

virtual.

           25.    Working remotely became the norm and a lifesaving precaution for many of New

York City’s employees, including Plaintiff. By April, nearly 170 New York State Court

employees who continued showing up for work contracted Covid-19; and four employees –

including three judges and a clerk – succumbed to the virus.

           26.    The threat of Covid-19 is particularly dangerous for Plaintiff Goldman.

           27.    In addition to the Covid-19 related risks resulting from Plaintiff’s age, he has

many underlying conditions that doctors and experts agree cause people to be particularly

susceptible to Covid-19 and much more likely to die as a result of catching the virus.

           28.    Because of Plaintiff’s underlying conditions, including his age and ongoing

symptoms caused by his proximity to the September 11, 2001 terrorist attack on the World Trade

Center, Plaintiff’s doctor advised him to continue to work from home and take strict measures to

avoid exposure to the virus.

           29.    As a result, Plaintiff Goldman stopped going to stores, stopped worshipping at his

synagogue, and even stopped having in-person visits with his two daughters who are physicians




                                                   5
             Case 1:20-cv-06727 Document 1 Filed 08/21/20 Page 6 of 13




themselves. Although difficult and isolating for Plaintiff Goldman, these precautions meant the

difference between his health and contracting a potentially fatal illness.

       30.     From home, Plaintiff Goldman continued to move Defendants’ cases forward.

Plaintiff drafted agreements between Defendants and tenants that saved Defendants tens of

thousands of dollars. Plaintiff was able to address at least 15 cases, most of which had been

initiated by attorneys who had since left Defendants’ employ, in an effort to resolve them.

       31.     Plaintiff Goldman also continued motion practice in Defendants’ cases and

correspondence with attorneys and tenants in connection with Defendants’ multitude properties.

       32.     In mid-June 2020, the New York State Court Unified Court System continued to

require that all case filings be submitted online and continued to conduct most proceedings

virtually. Regardless, Defendant Jane Goldman decided she wanted her legal staff to return to

work in the office located at 1185 6th Avenue, New York, New York by June 22, 2020.

       33.     Out of all the tenants in the 50-story building where Plaintiff worked, Defendants

are one of the only tenants requiring employees to return to work in person.

       34.     In response to Defendant Jane Goldman’s demand that her legal staff return to the

office, Plaintiff Goldman submitted a letter from his doctor on June 17, 2020, stating that he

should not return to the office or court because of his many risk factors. Plaintiff Goldman

clearly needed this accommodation to protect himself from exposure to the increasingly

widespread coronavirus.

       35.     At that time, State court proceedings remained primarily virtual, and Plaintiff

Goldman had been successfully litigating and meeting with judges, court staff and opposing

counsel via Skype since March 2020. Thus, Plaintiff Goldman’s request to continue working

from home was certainly reasonable.




                                                  6
               Case 1:20-cv-06727 Document 1 Filed 08/21/20 Page 7 of 13




        36.     In fact, as of the date of this Complaint, the housing court in New York City

remains closed for in-person proceedings and any attorney’s physical presence is not required.

        37.     However, Plaintiff’s supervisor, Judith Brener, inexplicably protested Plaintiff’s

doctor’s instructions, saying “You are our court attorney!!!!! Help!”

        38.     Despite Ms. Brener’s frustration, Plaintiff Goldman continued to work from home

pursuant to his doctor’s advice. In fact, the following day, on abut June 19, 2020, Plaintiff filed a

complex post trial memorandum of law on Defendants’ behalf.

        39.     On June 24, 2020 Defendant Jane Goldman called Plaintiff and insisted that

Plaintiff needed to return to the office and also resume physical appearances in court. Strangely,

Defendant Jane Goldman made this demand at a time when the housing court was still holding

all proceedings remotely and physical appearances were just a hypothetical and future

possibility.

        40.     When Plaintiff refused to put his life in danger, Defendant Jane Goldman told

Plaintiff he should just retire. Moments later, Defendant Jane Goldman terminated Plaintiff based

on his (actual and/or perceived) disability and in retaliation for his request for a reasonable

accommodation.

        41.     Defendant Jane Goldman told Plaintiff that she was furloughing him until he

could physically go to court. In fact, Defendant Jane Goldman terminated Plaintiff that day.

Within an hour, Defendants suspended Plaintiff’s remote computer and cell phone access.

Defendants also cancelled Plaintiff’s health insurance coverage immediately.

        42.     Plaintiff was two days shy of his 20-year anniversary with Defendants.




                                                 7
                Case 1:20-cv-06727 Document 1 Filed 08/21/20 Page 8 of 13




       43.       After 20 years of service, Defendants left Plaintiff without his regular income and

with no health insurance overnight – in the midst of Covid-19. Defendants did not even offer to

pay Plaintiff for the 20 or more days of unused vacation and sick leave he had accumulated.

       44.       As a result of his sudden unlawful termination, Defendants left Plaintiff without

any health insurance immediately upon his termination. Plaintiff had to cancel critical doctors’

appointments and restrict his activities even more severely in order to reduce his risk of exposure

to Covid-19 or any other health hazard.

       45.       Plaintiff’s termination wasn’t the first time Defendant Jane Goldman showed her

disdain for employees she perceived as old and disabled.

       46.       For example, in or about 2012, Plaintiff Goldman experienced symptoms that

were initially suspected as being caused by cancer. When Plaintiff Goldman requested sick leave

from Defendant Jane Goldman, she responded, “If you’re sick, leave!” Defendant Jane

Goldman’s intention was clear then, just as it was in June – if Plaintiff is in any way sick or

disabled, she wants him out of his job.

       47.       In addition, approximately one year ago, when Defendants’ General Counsel, Ms.

Brener, wanted to criticize Plaintiff’s work, she also told him that he’s “too old” and then

mockingly impersonated an elderly person talking.

       48.       On June 25, 2020, Defendants circulated an email to all of Plaintiff Goldman’s

colleagues announcing that Plaintiff had retired as of the previous day.

       49.       Since Plaintiff’s unlawful termination, one of Plaintiff Goldman’s coworkers,

who had been working in the office, tested positive for Covid-19 despite being asymptomatic.

Had Plaintiff agreed to return to the office, his likely interactions with this colleague may have

proven fatal.




                                                  8
             Case 1:20-cv-06727 Document 1 Filed 08/21/20 Page 9 of 13




       50.     Further, Defendants’ requirement that employees appear in court and come in to

the office has not been applied in the same way to younger employees. To date, at least one other

employee, someone younger than Plaintiff Goldman, is now permitted to work from home.

       51.     Defendants replaced Plaintiff with another employer that is significantly younger

than Plaintiff (low-mid 30s).

       52.     Plaintiff Goldman has suffered enormous damage to his professional reputation

and has endured a debilitating amount of stress from this discriminatory termination and the

devastating effects of losing the security of his health care coverage during an international

pandemic.



                           FIRST CLAIM FOR RELIEF
             New York State Human Rights Law – N.Y. Exec. Law §§ 290 et seq.
                            Age and Disability Discrimination

       53.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if

they were set forth again herein.

       54.     In violation of NYSHRL, Defendants intentionally discriminated against Plaintiff

on the basis of his age and perceived disability.

       55.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff has

suffered, and continues to suffer, substantial monetary damages, including, but not limited to,

loss of income, including past and future salary.

       56.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff has

suffered, and continues to suffer, substantial non-monetary damages, including, but not limited to

emotional distress, physical pain and suffering, damage to Plaintiff’s good name and reputation,

lasting embarrassment, and humiliation.




                                                    9
              Case 1:20-cv-06727 Document 1 Filed 08/21/20 Page 10 of 13




       57.      As a result of Defendants’ unlawful conduct, Plaintiff is entitled to compensatory

damages, including but not limited to lost wages and damages for emotional distress, physical

injuries, and medical treatment, and such other legal and equitable relief as this Court deems just

and proper.

                             SECOND CLAIM FOR RELIEF
           New York State Human Rights Law – N.Y. Exec. Law §§ 290 et seq.
                                         Retaliation
       58.  Plaintiff realleges and incorporates by reference all preceding paragraphs as if

they were set forth again herein.

       59.      In violation of the NYSHRL, Defendants retaliated against Plaintiff for his

requesting an accommodation.

       60.      Defendants’ retaliation was sufficiently severe so as to affect the terms of

Plaintiff’s employment.

       61.      Defendants’ conduct was outrageous and malicious, was intended to injure, and

was done with reckless indifference to Plaintiff’s statutorily-protected civil rights.

       62.      As a direct and proximate consequence of Defendants’ retaliation against

Plaintiff, he has suffered, and continues to suffer, substantial monetary and non-monetary

damages, including, but not limited to, emotional distress, physical pain and suffering, damage to

Plaintiff’s good name and reputation, lasting embarrassment, humiliation and anguish.

       63.      As a result of Defendants’ unlawful conduct, Plaintiff is entitled to compensatory

damages, including but not limited to: damages for lost wages, emotional distress, punitive

damages, post-judgment interest, attorneys’ fees and costs, and such other legal and equitable

relief as the Court deems just and proper.




                                                 10
              Case 1:20-cv-06727 Document 1 Filed 08/21/20 Page 11 of 13




                               THIRD CLAIM FOR RELIEF
                     New York City Human Rights Law (“NYCHRL”)
              N.Y. Admin. L. §§8-101 et seq. – Age and Disability Discrimination


        64.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if

they were set forth again herein.

        65.     A copy of this Complaint will be delivered to the New York City Corporation

Counsel.

        66.     In violation of the NYCHRL, Defendants discriminated against Plaintiff on the

basis of his age and perceived disability.

        67.     As a direct and proximate result of Defendants’ discrimination against Plaintiff,

he has suffered, and continues to suffer, substantial monetary damages, including, but not limited

to, loss of income, including past and future salary.

        68.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff has

suffered, and continues to suffer, substantial non-monetary damages to Plaintiff’s good name and

reputation, lasting embarrassment, and humiliation.

        69.     Defendants’ conduct is malicious, intended to injure and was done with reckless

indifference to Plaintiff’s statutorily-protected civil rights.

        70.     As a result of Defendants’ unlawful conduct, Plaintiff is entitled to compensatory

damages, including but not limited to lost wages, damages for emotional distress, physical

injuries, and medical treatment; punitive damages; attorneys’ fees and costs; and such other legal

and equitable relief as this Court deems just and proper.

                               FOURTH CLAIM FOR RELIEF
               NYCHRL Violations, N.Y. Admin. Code §§ 8-107(7) – Retaliation

        71.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if

they were set forth again herein.


                                                   11
             Case 1:20-cv-06727 Document 1 Filed 08/21/20 Page 12 of 13




       72.     In violation of NYCHRL, Defendants retaliated against Plaintiff for requesting an

accommodation.

       73.     As a direct and proximate consequence of Defendants’ retaliation against

Plaintiff, Plaintiff suffered, and continues to suffer, substantial monetary damages, including, but

not limited to, a loss of income and employment benefits.

       74.     As a result of Defendants’ unlawful conduct, Plaintiff is entitled to compensatory

damages, including but not limited to backpay, lost employment benefits, as well as front pay,

liquidated damages, post-judgment interest, attorneys’ fees and costs, and such other legal and

equitable relief as this Court deems just and proper.



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief as follows:

       A.      An award of damages, according to proof, including, back pay, front pay,

               compensatory damages, emotional distress damages, liquidated damages, and

               punitive damages, to be paid by Defendants;

       B.      Penalties available under applicable laws;

       C.      Costs of action incurred herein, including expert fees;

       D.      Attorneys’ fees;

       E.      Pre-judgment and post-judgment interest, as provided by law; and

       F.      Such other and further legal and equitable relief as this Court deems necessary,

               just and proper.




                                                12
            Case 1:20-cv-06727 Document 1 Filed 08/21/20 Page 13 of 13




Dated: New York, New York             Respectfully submitted,
       August 20, 2020
                                      JOSEPH & KIRSCHENBAUM LLP


                                      By: /s/ D. Maimon Kirschenbaum
                                          D. Maimon Kirschenbaum
                                          32 Broadway, 5th Floor
                                          New York, NY 10279
                                          Tel: (212) 688-5640
                                          Fax: (212) 688-2548

                                      Attorneys for Plaintiff




                                  DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a jury trial on all causes of action and claims with respect to

which he has a right to jury trial.




                                               13
